Title: To John Adams from John Quincy Adams, 26 December 1817
From: Adams, John Quincy
To: Adams, John


				
					Dear Sir.
					Washington 26 Decr. 1817.
				
				I enclose you a Post-Note upon the Branch Bank of the United States at Boston, for Nine hundred and one dollars, and ninety–five Cents, being the amount of the dividend of five per Cent upon the debt proved under the Commission of Bankruptcy of Robert Bird and Co at New-York—I will thank you for a line acknowledging the receipt of this, and remain, Dear Sir / ever affectionately yours
				
					John Quincy Adams.
				
				
			